Eussell, C. J.,
specially concurring. I agree that the judgment of the learned trial judge should be affirmed, but I do not concur in accepting some of the rulings contained in the syllabus of the court as. grounds upon which the affirmance should be predicated. In my view of the law, “the warden of the penitentiary,” who “shall be present” at an execution by means of electrocution, can not properly be construed to mean “any warden of said prison and embraces the superintendent of said prison.” However, I do not think, even if the trial judge based his refusal to interfere with the execution of Howell upon this ground, that this alone should require a reversal of his judgment; for I am of the opinion, as held by the Supreme Court of the United States in passing upon a similar question upon petition for habeas corpus, that the convict is not in a position to object to the disqualification of the judge who imposed sentence upon him; so for the same reason the plaintiff in error in this case can not complain that a de facto executioner is to impose upon him the death penalty. Section 1315 of the Penal Code declares that superintendents “shall be required to give their entire time and attention to the duties of their office.” It is therefore important to consider what are the *217duties prescribed for the superintendent of the State Farm at Milledgeville. As to this, section 1215 says: “If the Prison Commission has on hand convicts not provided for under the foregoing sections of this article, said Prison Commission may place upon said farms such convicts and work the same thereon. In connection with the handling of convicts upon farms, the Prison Commission shall employ such superintendents as in their discretion may be deemed necessary.” Therefore, so far as the duties of the office of the superintendent of the prison farm at Milledgeville are concerned, his duty is to work the convicts that may be placed on said farm, and to that they are required to give their entire time and attention. By the very terms of. the section the superintendent has no care or duty as to any convicts except those placed to work upon the farm; and this will certainly not embrace a convict who is sent to the farm, not to work, but to be closely confined and then be executed at the expiration of the short period provided by the act of 1924. Acts 1924, p. 195. I can not agree to the statement in the opinion of the court as to the facts which are therein stated to rest within our judicial knowledge. So far as my judicial cognizance extends, I know that the superintendent of the farm is to be selected and is selected as an expert farmer, and it is a matter of common knowledge that near Milledgeville the Prison Commission, as authorized by law, has purchased several thousand acres of farming land which is cultivated under the superintendence of the superintendent; that there are three distinct prisons containing these hundreds of workers; that not only does the superintendent have the superintendence of all this land with the animals and tools necessary for the conduct of this immense business, but the law further requires that he shall superintend the wardens and guards who are subject to his orders and who are necessary to guard and safely keep this large body of criminal convicts, male and female, adults as well as immature youths. Instead of assuming that the legislature acted upon the grounds and for the reasons stated in the opinion of the court, it, is my opinion that the General Assembly were conversant with the foregoing facts (which were matters of common knowledge) when they passed the act of 1920 (Acts 1920, p. 273), in which they expressly created four distinct and separate offices the designation and appellation of each of which clearly indicates distinct and *218separate duties for each. These officers are as follows: “superintendent, physician, and warden, . . and bookkeeper,” fixing for the superintendent, physician, and warden a salary of $1800 per year for each, and for the bookkeeper $1500 per year. It must be assumed that the General Assembly of 1924 was familiar with so recent an act as that of 1920, supra, and it was within their power to have selected a superintendent as the person who should be present and have charge of an electrocution; and so, when instead of selecting the superintendent they selected a warden, I am forced to the conclusion that the superintendent can not de jure execute a convict under death sentence. I cheerfully agree to all that is said in the opinion of the court that any warden at any camp where the prison commission had placed the necessary appliances for execution would be the warden so far as the person under sentence of death is concerned, but I can not substitute for the word “warden” in the act of 1924, supra, the word “superintendent” when the act expressly says that “the person who shall be present,” etc., shall be the warden and not the superintendent. Under the first section of the act of 1924, supra, it is provided that persons convicted of a -capital crime and under sentence of death shall suffer such punishment by electrocution within the walls of the State penitentiary at Milledgeville, until such time as a State penitentiary may be located elsewhere; so there is nothing in the point that the plaintiff in error was to be executed at the wrong place, or that no place had been designated by law. I can not agree that a superintendent of the prison farm is the person designated by law to execute the plaintiff in error, when I am myself convinced that if the mandate of the legislature is obeyed the warden created by the act of 1920 should bear that burden until the lawmakers change the law; but I still think the decision of the judge of the lower court in the case of bar was correct, because I do not think that the plaintiff in error can complain that he was to be executed by a de facto officer rather than by the lawful executioner expressly designated by the act of 1924, supra.